Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.

 Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive. 

	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ki et al (US 2018/0367161 A1) hereinafter referred to as Ki.

 Regarding claim 19, Ki teaches An apparatus for performing data-compression management in a storage server, the apparatus comprising:
a control circuit, positioned within the storage server, arranged to control operations of the storage server (Ki Fig. 2 Smart Drive 126; [0082] "It should be noted that a drive 126 according to the present embodiment may include additional hardware resources, such as one or more of a faster controller processor, larger write buffers, larger controller processor RAM allocation, and/or a data compression/encoding accelerator"), wherein the control circuit controls the storage server to receive data from a host device, the data comprises a plurality of sets of partial data (Ki [0052] "Referring to FIG. 2, as described above, a user may send the raw data file 128 (e.g., the raw sound data file in PCM format) from the host 122 directly to the drive 126"; [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; A user sends data through a host device to the drive, the drive then samples the data (samples of data are partial data) to determine the entropy of the file sent from the user (set of partial data)), and the control circuit comprises:
an entropy-based classification circuit, arranged to perform entropy-based classification, wherein: 
the entropy-based classification circuit performs entropy detection on the plurality of sets of partial data to generate entropy detection values of the plurality of sets of partial data, respectively, wherein an entropy detection value of any set of partial data within the plurality of sets of partial data is related to an average number of bits required for expressing a data unit of multiple data units within said any set of partial data (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; The entropy algorithm determines an Entropy value, the Entropy value estimates the compressibility (the number of bits required save the data) of the file (set of partial data)); and
the entropy-based classification circuit classifies the plurality of sets of partial data according to the entropy detection values of the plurality of sets of partial data, respectively, to perform data compression on at least one portion of the plurality of sets of partial data through a plurality of data compression modules, respectively (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm to use for that specific value), wherein the plurality of data compression modules correspond to different compression capabilities, respectively, and at least two data compression modules of the plurality of data compression modules are configured to perform data compression in parallel, to make a data flow of each of the at least two data compression modules be processed by only said each of the at least two data compression modules (Ki Fig. 2; [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm from a library of available algorithms to use for that specific value. The data is then processed through the selected pipeline. Each library contains a plurality of entries, such that there is at least two entropy values, at least two compression algorithms (modules));
wherein the control circuit is arranged to store the plurality of sets of partial data into at least one storage device of the storage server and record address mapping information of the plurality of sets of partial data, respectively, wherein said at least one portion of the plurality of sets of partial data is stored as compressed data thereof to save storage space of the storage server (Ki [0050] "The intelligent, lossy data compression dive 126 allows for automated data compression by analyzing data (e.g., by analyzing the type of data file, available data compression methods and algorithms, user parameters, and quality of service (QoS) requirements, etc., as will be described further below), to identify cases where lossy data compression 123 is suitable. Thereafter, the drive 126 may perform lossy data compression 123 according to a selected data compression scheme, and may save 125 the compressed data file 124 thereon"; [0070] "Furthermore, additional modified commands may be used to transmit identity and parameter information, and to enable the drive 126 to identify which logical block addresses (LBAs) are associated with a target data file"; The drive stores the compressed data onto the drive, based on the address of the command).

Independent claim 1 has substantially the same scope and limitations as claim 19 as it is the corresponding Method claim. Therefore, claim 1 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.


The method of claim 1, wherein the entropy detection value of said any set of partial data is an estimation value indicating a number of bits per data unit for storing a compressed version of said any set of partial data (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; The entropy algorithm determines an Entropy value, the Entropy value estimates the compressibility (the number of bits required save the data) of the file (set of partial data)).

Regarding claim 5, Ki teaches The method of claim 1, wherein within said at least one portion of the plurality of sets of partial data, two sets of partial data respectively corresponding to two different classification results are compressed with two of the plurality of data compression modules, respectively (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm to use for that specific value).

Regarding claim 6, Ki teaches The method of claim 1, wherein a classification result of said any set of partial data indicates whether the entropy detection value of said any set of partial data falls within a predetermined range, and the method further comprises: in response to the classification result, determining whether to perform data compression on said any set of partial data through one of the plurality of data compression modules, wherein whether to perform data compression on said any set of partial data corresponds to whether the entropy detection value falls within the predetermined range (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm to use for that specific value. Each entry in the Entropy library is a predetermined range, and the decision to compress the data and which compression algorithm to use is dependent upon the matching Entropy library entry).

Regarding claim 7, Ki teaches The method of claim 1, wherein said at least one portion of the plurality of sets of partial data comprises a first set of partial data and a second set of partial data; a first classification result of the first set of partial data indicates that a first entropy detection value of the first set of partial data falls within a first sub-range of a predetermined range, and a second classification result of the second set of partial data indicates that a second entropy detection value of the second set of partial data falls within a second sub-range of the predetermined range; and the method further comprises: in response to the first classification result, performing data compression on the first set of partial data through a first data compression module of the plurality of data compression modules, wherein the first sub-range of the predetermined range is associated with the first data compression module; and in response to the second classification result, performing data compression on the second set of partial data through a second data compression module of the plurality of data compression modules, wherein the second sub-range of the predetermined range is associated with the second data compression module (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm to use for that specific value. Each entry in the Entropy library is a predetermined range, and the decision to compress the data and which compression algorithm to use is dependent upon the matching Entropy library entry).

Regarding claim 8, Ki teaches The method of claim 7, wherein within the plurality of data compression modules, a data compression module corresponding to a first level of compression capability is utilized as the first data compression module, and a data compression module corresponding to a second level of compression capability is utilized as the second data compression module (Ki Fig. 2 Compression algorithm library 17 and compressor 7; each combination of compression algorithm in library 17 and compressor 7 is a module, each module corresponds to a different level of compression).

Regarding claim 9, Ki teaches The method of claim 1, wherein said at least one portion of the plurality of sets of partial data comprises a first set of partial data and a second set of partial data; a first entropy detection value of the first set of partial data is greater than a second entropy detection value of the second set of partial data; and the method further comprises: utilizing a first data compression module corresponding to a first level of compression capability and a second data compression module corresponding to a second level of compression capability within the plurality of data compression modules to perform data compression on the first set of partial data and the second set of partial data, respectively (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The enhanced drive of Ki maintains a library of Entropy values of known signatures (classification) and the best compression algorithm to use for that specific value. Each entry in the Entropy library is a predetermined range, and the decision to compress the data and which compression algorithm to use is dependent upon the matching Entropy library entry. As the entropy library has a plurality of entries, some entries will have a higher (greater) value than others).

Regarding claim 10, Ki teaches The method of claim 9, wherein the first level of compression capability is lower than the second level of compression capability (Ki [0061] "Other enhanced features of the drive 126 may include an entropy estimation algorithm library 6"; [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; [0063] "Accordingly, when the raw data file 128 is received, various components of the drive 126 can be used to identify the type of raw data 128 to be compressed, which can be used to influence operation of the data compression predictor 3 and a compressor 7, which can then be used to select an appropriate data compression algorithm from the data compression algorithm library 17. For example, the data compression predictor 3 may use information contained in the object extension dictionary 4, the object signature dictionary 5, and/or an entropy estimation algorithm library 6 to determine or aid in determining the compressibility of the value 2"; The entropy value determines the compressibility of the data, the higher the Entropy value, the less compressible the data is. Thus when the Entropy value is high, the compression is therefore low).

Regarding claim 20, Ki teaches The apparatus of claim 19, wherein the control circuit is a processing circuit of the storage server (Ki [0082] "It should be noted that a drive 126 according to the present embodiment may include additional hardware resources, such as one or more of a faster controller processor, larger write buffers, larger controller processor RAM allocation, and/or a data compression/encoding accelerator"; As the smart drive is part of the storage server, the processor of the smart drive is a processing circuit of the storage server).

Regarding claim 21, Ki teaches The apparatus of claim 19, wherein the control circuit is a storage interface circuit coupled between said at least one storage device and a processing circuit of the storage server (Ki [0082] "It should be noted that a drive 126 according to the present embodiment may include additional hardware resources, such as one or more of a faster controller processor, larger write buffers, larger controller processor RAM allocation, and/or a data compression/encoding accelerator"; The processor of the smart drive is between the host CPU and the storage circuits).

Regarding claim 22, Ki teaches The apparatus of claim 21, wherein the control circuit is implemented to be a storage interface card for being installed in the storage server (Ki [0082] "It should be noted that a drive 126 according to the present embodiment may include additional hardware resources, such as one or more of a faster controller processor, larger write buffers, larger controller processor RAM allocation, and/or a data compression/encoding accelerator"; The processor of the smart drive is between the host CPU and the storage circuits, providing an interface between storage and the host CPU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki in view of Bassov et al (US 10452616 B1) hereinafter referred to as Bassov.

Regarding claim 3, Ki teaches The method of claim 1, however, Ki does not explicitly teach wherein the average number of bits required for expressing the data unit is less than or equal to a predetermined number of bits of each of the data units.
Bassov teaches wherein the average number of bits required for expressing the data unit is less than or equal to a predetermined number of bits of each of the data units (Bassov Col. 17 Lines 26-30, "In at least some existing system performing compression, compression may be performed at the same single compression size granularity such as 4 KB or 8 KB. The compression size granularity may be referred to as the unit or chunk size of data for which compression is performed "; As the data chunks are of a fixed size, the number of bits required to express the data is always equal to (uncompressed) or below (compressed) that predetermined number).
As Ki and Bassov are both in a similar field of endeavor of entropy based compression control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Ki with the Fixed chunk sizes of Bassov. One of ordinary skill in the art would have been motivated to make this modification because Ki teaches maintaining a library of known signatures of samples taken from data. However, Ki does not teach how the sampling is to be performed. 

Regarding claim 4, Ki teaches The method of claim 1, wherein the entropy detection value of said any set of partial data includes an integer part and a fractional part, and a number of digits forming the fractional part is within a predetermined digit count (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible"; Ki is teaching calculating Entropy of sampled data. By definition, and Entropy result is a fractional number and not whole numbers), however, Ki does not explicitly teach and a number of digits forming the fractional part is within a predetermined digit count.
Bassov teaches and a number of digits forming the fractional part is within a predetermined digit count (Bassov Col. 15 Lines 33-34, "the calculated entropy value for chunk 310 is 1.75"; the shown calculated entropy value has an integer, a fractional portion, and the fractional portion has a predetermined digit count of 2).
entropy based compression control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Ki with the Pre-determined fractional values of Bassov. One of ordinary skill in the art would have been motivated to make this modification because Ki teaches calculating Entropy for a sample and storing that data in a library for referencing to other samples at a later time. If those values are not rounded to a specific digit, the chances of a later hit are low. Bassov teaches specific formatting for Entropy value calculations with a specific rounding determination. This is a known technique for managing fractional values. As the values in both Ki and Bassov are entropy calculations, a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing the rounding of Bassov with the values of Ki.


Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki in view of Lev-Ran et al (US 2008/0025298 A1) hereinafter referred to as Lev-Ran.

Regarding claim 11, Ki teaches The method of claim 1,further comprising:
generating a plurality of hash values of the plurality of sets of partial data, respectively (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; Ki teaches sampling a file to create a signature (hash value)), 
wherein according to classification of the plurality of sets of partial data, a plurality of groups of hash values within the plurality of hash values are stored into a hash-record table, respectively (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; Ki teaches sampling a file to create a signature (hash value) which is saved in a dictionary of known signatures (hash record table containing groups of hashes)); and 
in response to a comparison result regarding comparison between a hash value of a current set of partial data within the data and a hash value within one of the plurality of groups of hash values, performing de-duplicate processing on the current set of partial data (Ki [0058] "As another example of enhanced features of the drive 126, the drive 126 can include encoding acceleration hardware, and may be capable of performing data deduplication (dedupe) inline or offline"; Deduplication is the process of comparing hashes of data with a table of known hashes and increasing the reference count of the known hash in the table when there is a match instead of saving another copy of the hash), however, Ki teaches a singular signature table and thus does not explicitly teach a plurality of hash-record tables.
Lev-Ran teaches a plurality of hash-record tables (Lev-Ran [0052] "Once the signatures for each data chunk of the input message are computed, DRE mechanism 206 checks each signature against a data transmission dictionary to determine whether the data chunk identified by this signature has previously been transmitted to receiving server 214. The data transmission dictionary maintained at transmitting server 204 is a cache that stores the signatures of data chunks that have previously been transmitted to, and acknowledged as received by, receiving server 214. (In the embodiment depicted in FIG. 2, transmitting server 204 and receiving server 214 maintain a synchronized data transmission dictionary)"; Lev-Ran teaches a plurality of dictionaries (plurality of hash-record tables), one at the source and one at the destination nodes).
As Ki and Lev-Ran are both in a similar field of endeavor of deduplication, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Ki with the multiple tables of Lev-Ran. One of 

Regarding claim 12, the combination of Ki with Lev-Ran teaches The method of claim 11, wherein the plurality of groups of hash values correspond to different possible ranges of the entropy detection values, respectively (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; Ki ).

Regarding claim 13, the combination of Ki with Lev-Ran teaches The method of claim 11, wherein the plurality of sets of partial data comprises a previous set of partial data, and the plurality of hash values comprises a hash value of the previous set of partial data; and the method further comprises: selecting a hash-record table from the plurality of hash-record tables according to a classification result of the previous set of partial data, and storing the hash value of the previous set of partial data into the hash-record table (Lev-Ran [0051] “Once a data chunk of the input message has been identified, DRE mechanism 206 uses a collision-resistant cryptographic hash function to compute an identifier, such as, for example, a digital signature, for that data chunk”; [0052] “Once the signatures for each data chunk of the input message are computed, DRE mechanism 206 checks each signature against a data transmission dictionary to determine whether the data chunk identified by this signature has previously been transmitted to receiving server 214. The data transmission dictionary maintained at transmitting server 204 is a cache that stores the signatures of data chunks that have previously been transmitted to, and acknowledged as received by, receiving server 214”; The system compares the data chunk signature (hash) to previous data chunks stored in the dictionary (hash tables) and then chooses to either update a single dictionary or both dictionaries).

The method of claim 11, further comprising: selecting a hash-record table from the plurality of hash-record tables according to a classification result of the current set of partial data, wherein the hash-record table stores the one of the plurality of groups of hash values (Lev-Ran [0051] “Once a data chunk of the input message has been identified, DRE mechanism 206 uses a collision-resistant cryptographic hash function to compute an identifier, such as, for example, a digital signature, for that data chunk”; [0052] “Once the signatures for each data chunk of the input message are computed, DRE mechanism 206 checks each signature against a data transmission dictionary to determine whether the data chunk identified by this signature has previously been transmitted to receiving server 214. The data transmission dictionary maintained at transmitting server 204 is a cache that stores the signatures of data chunks that have previously been transmitted to, and acknowledged as received by, receiving server 214”; The system compares the data chunk signature (hash) to previous data chunks stored in the dictionary (hash tables) and then chooses to either update a single dictionary or both dictionaries).

Regarding claim 15, the combination of Ki with Lev-Ran teaches The method of claim 14, wherein the plurality of sets of partial data comprises a previous set of partial data, and the plurality of hash values comprises a hash value of the previous set of partial data, wherein the hash value of the previous set of partial data has been stored into the hash-record table, and the hash value within the one of the plurality of groups of hash values represents the hash value of the previous set of partial data (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; The system first hashes the data chunk, then compares the data chunk to previous data chunks stored in the dictionary (hash tables) to determine if the hash values has been previously seen and recorded in the dictionary (hash table)).

Regarding claim 16, the combination of Ki with Lev-Ran teaches The method of claim 14, further comprising: obtaining a hash value of a previous set of partial data from the hash-record table; and comparing the hash value of the current set of partial data with the hash value of the previous set of partial data to generate the comparison result, wherein the comparison result indicates that the hash value of the current set of partial data matches the hash value of the previous set of partial data, and de-duplicate processing is performed on the current set of partial data with respect to the previous set of partial data to save the storage space of the storage server (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; [0058] "As another example of enhanced features of the drive 126, the drive 126 can include encoding acceleration hardware, and may be capable of performing data deduplication (dedupe) inline or offline"; Deduplication is the process of comparing hashes of data with a table of known hashes and increasing the reference count of the known hash in the table when there is a match instead of saving another copy of the hash).

Regarding claim 17, the combination of Ki with Lev-Ran teaches The method of claim 11, wherein the comparison result indicates that the hash value of the current set of partial data should belong to a same group as the one of the plurality of groups of hash values (Ki [0062] "The entropy estimation algorithm library 6, which may contain code for testing the entropy of any sampled data to thereby determine a level of compressibility of the data file 128. Entropy-based calculations may be used to search portions of the value 2 to predict the extent to which the file is compressible. Entropy-based calculations function on the principle that entropic or random data is harder to compress (e.g., files that have already been compressed have higher entropic characteristics, and an uncompressed file is more likely to have ordered data that is more compressible). The object signature dictionary 5 may contain known object/file signatures"; [0058] "As another example of enhanced features of the drive 126, the drive 126 can include encoding acceleration hardware, and may be capable of performing data deduplication (dedupe) inline or offline"; The drive first samples the data to create a signature (hash), then compares the signature to previous signatures stored in the dictionary (hash table). If the current signature matches a previous signature value seen in the dictionary, then the drive deduplicates the data, which would indicate that the current signature matches a previous signature).

Regarding claim 18, the combination of Ki with Lev-Ran teaches The method of claim 11, further comprising: selecting a hash-record table from the plurality of hash-record tables according to a classification result of said any set of partial data, for storing a hash value of said any set of partial data (Lev-Ran [0051] “Once a data chunk of the input message has been identified, DRE mechanism 206 uses a collision-resistant cryptographic hash function to compute an identifier, such as, for example, a digital signature, for that data chunk”; [0052] “Once the signatures for each data chunk of the input message are computed, DRE mechanism 206 checks each signature against a data transmission dictionary to determine whether the data chunk identified by this signature has previously been transmitted to receiving server 214. The data transmission dictionary maintained at transmitting server 204 is a cache that stores the signatures of data chunks that have previously been transmitted to, and acknowledged as received by, receiving server 214”; The system compares the data chunk signature (hash) to previous data chunks stored in the dictionary (hash tables) and then chooses to either update a single dictionary or both dictionaries).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10664165 – teaches two pipeline processing options based on the entropy value. Compression only, or de-duplicate then compress
US 2012/0020408 A1 – teaches an encoding method utilizing entropy calculations and choosing a compression method based on the entropy result

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132